Citation Nr: 9924693	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for bronchitis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the navicular of the left (minor) wrist, 
currently rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1979 to June 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1997 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  

The Board notes that, during his hearing held in February 
1999, the veteran raised claims for secondary service 
connection for asthma, allergic rhinitis, and headaches.  The 
Board refers those issues to the RO for appropriate action.


REMAND

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds, however, that additional development 
of evidence is necessary for equitable resolution of the 
issues on appeal.

During the hearing held in February 1999, the veteran 
testified that his service-connected bronchitis limited his 
ability to work and that he had lost significant amounts of 
time from his job.  The Court recently considered a case 
involving similar circumstances.  In Spurgeon v. Brown, 10 
Vet. App. 194 (1997), the Court held that, where a veteran 
has testified that his service-connected disability has 
caused him to lose time from work, the VA must attempt to 
obtain employment records verifying the veteran's contentions 
or, at a minimum, advise the veteran of the importance of the 
records to his claim and inform him that he has the ultimate 
responsibility for obtaining and submitting such records.

The Board also finds that there is a question as to whether 
the evidence which is currently of record is adequate to 
determine the proper rating for the veteran's bronchitis 
under the applicable schedular criteria.  Under new rating 
criteria which are effective from October 7, 1996, bronchitis 
is rated according to the degree of impairment on pulmonary 
function tests.  A 10 percent rating is warranted where 
pulmonary function testing reveals that FEV-1 is 71 to 80 
percent of predicted; FEV-1/FVC is 71 to 80 percent of 
predicted; or where DLCO (SB) is 66 to 80 percent of 
predicted.  A 30 percent rating is warranted where pulmonary 
function testing reveals that FEV-1 is 56 to 70 percent of 
predicted; FEV-1/FVC is 56 to 70 percent of predicted; or 
where DLCO (SB) is 56 to 65 percent of predicted.  A 60 
percent rating is warranted where pulmonary function testing 
reveals that FEV-1 is 40 to 55 percent of predicted; FEV-
1/FVC is 40 to 55 percent of predicted; where DLCO (SB) is 40 
to 55 percent of predicted; or where there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (1998).  

The report of a pulmonary function test conducted by the VA 
in November 1997 shows that FEV-1 was 75 percent of predicted 
pre-bronchodilator, and 82 percent post-bronchodilator.  FEV-
1/FVC was 82 percent pre-bronchodilator and 85 percent post-
bronchodilator.  DLCO was 59 percent.  DLCO/VA volume was 77 
percent.  The examiner indicated that the DLCO was moderately 
reduced, and that the DLCO corrected for alveolar volume was 
normal. 

Although DLCO corrected for alveolar volume was described by 
the VA examiner as being normal on the most recent pulmonary 
function test in November 1997, the Board notes it is not 
readily apparent to the Board from the rating criteria as to 
whether the disorder should be evaluated based on a 
"corrected" figure.  The Board also notes that the veteran 
testified during a hearing held in February 1999 that the 
pulmonary function test did not fully reflect the severity of 
his disability because he had used medication prior to the 
examination.  In light of these factors, the Board finds that 
another examination would be useful in evaluating the claim 
for an increased rating for bronchitis.

Regarding the claim for an increased rating for residuals of 
a fracture of the navicular of the left (minor) wrist, the 
Board also finds that additional development is warranted.  
In this regard, the Board notes that the evidence which is 
currently of record suggests that the veteran may have 
neurological problems in the area of the wrist.  Another 
examination would be useful in determining whether any such 
problems are associated with the service-connected left 
navicular fracture.  

Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim 
for an increased ratings, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran's 
employer and request information 
regarding time lost from work by the 
veteran due to his service-connected 
bronchitis.  If the RO is unable to 
obtain any information directly from the 
veteran's employer, the RO should send a 
letter to the veteran advising him of the 
relevance of such records to his claim, 
and of his responsibility to obtain and 
submit any attendance records or other 
evidence demonstrating that he has lost 
time from work due to his service-
connected disability.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
his service-connected bronchitis and 
residuals of a left navicular fracture.  
The Board notes that the veteran has 
indicated during the recent hearing that 
he has received treatment at VA medical 
facilities in Dayton and Cincinnati.  
After securing the necessary release, the 
RO should obtain these records.

3.  The veteran should be afforded a 
disability evaluation examination, to 
include pulmonary function testing to 
assess the severity of the service-
connected bronchitis, and an 
orthopedic/neurological examination to 
assess the severity of the residuals of a 
fracture of the navicular of the left 
wrist.  The claims file should be made 
available to the examiners for review in 
connection with the examination.  When 
summarizing the pulmonary test results, 
the findings should be recorded using the 
terminology and methods contemplated 
under the new rating criteria which are 
set forth above.  In particular, the 
examiner should clarify whether corrected 
or uncorrected figures are to be used 
when evaluating the DLCO test results 
under the rating criteria.  The 
orthopedic/neurological examination 
report should include an opinion as to 
whether the service-connected left wrist 
disorder has resulted in any neurological 
impairment.  If so, the nature, extent 
and degree of such neurological 
impairment should be clearly described.  
The examiner should also specifically 
note whether there is functional loss due 
to weakness, fatigability, 
incoordination, pain on movement, or when 
the joint is used repeatedly over time.  
The examiner should attempt to quantify 
the degree of additional impairment, if 
any, during flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the claims 
for increased ratings may be granted on a 
schedular basis, and whether referral for 
consideration on an extra-schedular basis 
is warranted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


